DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divito et al (2009/0021874) in view of Thomas et al (6,331,763).
In re Claims 12, 13, 16, 18, and 21, Divito teaches an electronic switch as seen in Figure 1, comprising: a first consumer-side terminal (connection to 16), a first source-side terminal (input at line 20) and a second source-side terminal 
Divito teaches that the switch 36 can be a solid state device (paragraph 22), but does not specifically teach it being implemented as a thyristor.
Thomas teaches that a thyristor 43 can be utilized as a short circuit switch to cause a fusible element (98 and/or 99) to open (col 10 lines 33-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the switch 36 of Divito as a thyristor as taught by Thomas since Thomas teaches that a thyristor can be utilized to cause a short circuit current to disrupt a fusible element.
In re Claim 19, Divito teaches the network is an AC or DC network (paragraph 18).
In re Claim 20, Divito teaches at least one electrical consumer 16.

Allowable Subject Matter
Claims 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In re Claim 14, Divito fails to teach the second semiconductor switch arranged as claimed.
Claims 15 and 17 are dependent on claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yoshikawa (2009/0273314) teaches causing a fusible element 18 in series with semiconductor switch 5 to blow via control of switch 8 when an abnormality is detected (Figures 1 and 2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER JAY CLARK whose telephone number is (571)270-1427. The examiner can normally be reached Monday - Friday, 10:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J CLARK/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836